ILLINOIS OFFICIAL REPORTS
                                           Appellate Court




                           People v. Almodovar, 2013 IL App (1st) 101476




Appellate Court              THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                      ROBERTO ALMODOVAR, Defendant-Appellant.



District & No.               First District, Fifth Division
                             Docket No. 1-10-1476


Filed                        January 18, 2013


Held                         The first-stage dismissal of defendant’s successive postconviction
(Note: This syllabus         petition was reversed on the ground that the cause-and-prejudice test was
constitutes no part of       satisfied by his allegations that the detective involved in his case
the opinion of the court     influenced the identification of defendant through improper procedures,
but has been prepared        and the cause was remanded for second-stage proceedings.
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under               Appeal from the Circuit Court of Cook County, No. 94-CR-24318(01);
Review                       the Hon. James B. Linn, Judge, presiding.



Judgment                     Reversed and remanded.
Counsel on                  Michael J. Pelletier, Alan D. Goldberg, and Sean Collins-Stapleton, all
Appeal                      of State Appellate Defender’s Office, of Chicago, for appellant.

                            Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg, Mary
                            Needham, and William L. Toffenetti, Assistant State’s Attorneys, of
                            counsel), for the People.


Panel                       JUSTICE TAYLOR delivered the judgment of the court, with opinion.
                            Presiding Justice McBride and Justice Howse concurred in the judgment
                            and opinion.



                                              OPINION

¶1          Defendant Roberto Almodovar appeals from a judgment denying his motion to file a
        successive postconviction petition.
¶2          Defendant was charged with involvement in a 1994 drive-by shooting, due in part to the
        investigative efforts of Detective Reynaldo Guevara. Following trial, defendant was found
        guilty of first degree murder, attempted murder, and aggravated battery with a firearm, and
        he was sentenced to a term of natural life in prison. In 1998, defendant filed his first petition
        for postconviction relief, contending that the prosecution had failed to produce material
        evidence that would have exculpated him, in violation of Brady v. Maryland, 373 U.S. 83
        (1963). In particular, defendant alleged that the prosecution failed to disclose that key
        prosecution witnesses Jackueline Grande and Kennelly Saez, who identified defendant in a
        lineup and at trial, had been shown a photograph of the defendant by Detective Guevara
        shortly before they viewed the lineup. After a hearing, the circuit court denied the petition.
¶3          In 2010, defendant filed a pro se motion for leave to file a successive postconviction
        petition. This motion is the subject of the instant appeal. In this motion, defendant alleged
        that newly discovered evidence supported his Brady claim, namely, evidence that Detective
        Guevara was involved in a pattern of flagrant misconduct whereby he manipulated witnesses
        to falsely identify individuals in multiple other cases. The circuit court denied defendant’s
        motion, and defendant now appeals. For the reasons that follow, we reverse and remand.

¶4                                       I. BACKGROUND
¶5          It is undisputed that in the early morning hours of September 1, 1994, Amy Merkes,
        Jorge Rodriguez, Jackueline (Jackie) Grande, and Kennelly Saez were the victims of a drive-
        by shooting on Chicago’s west side. Amy and Jorge were fatally shot, and Jackie was shot
        in the back but survived.
¶6          Defendant and his codefendant William Negron were charged with the first degree

                                                  -2-
       murders of Amy and Jorge, the attempted first degree murders of Jackie and Kennelly, and
       the aggravated battery with a firearm of Jackie. The State’s theory of the case was that the
       shooting was motivated by street gang warfare. According to the State, both of the
       defendants were members of the gang known as the Insane Dragons (Dragons), which was
       then at war with the gang known as the Maniac Latin Disciples (Disciples). The shooting
       took place in Disciple territory, and two of the victims, Jorge and Kennelly, were members
       of the Disciples. Defendant, meanwhile, raised an alibi defense, alleging that on the night of
       the shooting, he was at home with his aunt and his girlfriend. He also denied being a Dragon
       at the time of the shooting.
¶7          The defendants were given a joint trial. Because defendant’s claims in this appeal
       concern the validity of the evidence supporting his conviction, the salient facts presented at
       trial shall be discussed below. The State had no physical evidence directly linking the
       defendants to the crime; accordingly, its case centered primarily around the testimony of the
       two surviving victims, Kennelly and Jackie, and their identification of the defendants.
¶8          Kennelly testified that he had been a member of the Disciples for approximately a year
       and a half prior to the shooting. He stated that, at the time of the shooting, the Disciples and
       the Dragons were at war over territory–specifically, the street upon which Kennelly lived.
       He described the corner where he lived as a neutral corner, but one which mostly Disciples
       passed through.
¶9          Kennelly testified that at approximately 12:30 a.m. on September 1, 1994, he and his
       friends Amy, Jorge, and Jackie were sitting on his front doorstep and talking. He stated that
       the area around the doorstep was “very open,” with lights in front of the doorway and not
       many trees. Near 1 a.m., he saw a blue Oldsmobile speed by. It went into an alley, then
       reversed back toward them and came to a stop in front of Kennelly’s porch.
¶ 10        Kennelly stated that he walked toward the car, stopping five or six feet away. At that
       time, he said, he could see the driver and the rear passenger on the driver’s side, whom
       Kennelly identified in court as Negron and the defendant, respectively. Kennelly said that he
       had not previously met either of them at the time of the shooting.
¶ 11        According to Kennelly, the defendant said, “What’s up, folks.” Kennelly explained that
       this is a typical greeting used by members of gangs that are part of an alliance known as the
       “folks.” Kennelly did not respond in kind, because he was frightened that defendant was not
       actually a member of the folks. Instead, he said, “Who’s that?” As soon as he spoke, the
       defendant pulled out a gun and pointed it at him. Kennelly took cover behind another parked
       car on the street. He heard eight or nine gunshots, and then he heard the car skidding away.
       He got up and ran inside, whereupon he found that Amy, Jorge, and Jackie had all been shot.
¶ 12        Subsequently, on September 12, 1994, Kennelly testified that the police called him and
       Jackie to see a lineup of suspects. The lineup was conducted by Detective Guevara. Kennelly
       testified that Detective Guevara did not at any time tell him who to pick, and he and Jackie
       viewed the lineup separately. In that lineup, Kennelly identified both the defendant and
       Negron.
¶ 13        Counsel for the State then elicited testimony from Kennelly about a recantation of his
       identification that he made in March 1995. Kennelly stated that his gang leader Ki Ki ordered

                                                 -3-
       him to go to the office of Melinda Power, who at the time was counsel for the defense, and
       tell her that he could not identify the assailants. Kennelly did as he was told. He testified that
       the statement he gave to Power on that day was a lie. He said that if he had refused to follow
       orders, the gang would have given him a “violation,” which is where a “group of guys beat
       you up for like three or four minutes head to toe.” On cross-examination, Kennelly admitted
       that when he gave his statement to Power, he averred that he was not being pressured or
       forced into making that statement.
¶ 14        Kennelly further stated on cross-examination that he was currently in jail for violation
       of his probation for an unrelated robbery. A week before trial, while he was in jail, an
       assistant State’s Attorney came to speak to him, and that is when Kennelly first professed
       that his March 1995 recantation had been a lie. Kennelly admitted that, prior to that
       conversation, he had never made any indication that he had been threatened or intimidated
       into making his March 1995 recantation. On redirect examination, he testified that the
       assistant State’s Attorney did not make any promises to him regarding the disposition of his
       own case in exchange for his testimony.
¶ 15        Jackie provided the State’s second eyewitness account of the shooting. She testified that
       on the night of the shooting, she, Amy, Jorge, and Kennelly were sitting together by the main
       entrance door to the apartment building at 3920 West Cortland. While they were sitting there,
       Jackie observed a navy blue car passing by and turning into an alley. It stopped at the
       entrance of the alley, reversed back toward them, and stopped. Jackie testified that the car
       stopped for “enough time for me to look at them and recognize their faces.” She identified
       the driver as Negron and the rear passenger on the driver’s side as the defendant.
¶ 16        Jackie testified that one of the defendants (she was not sure which one) said, “What’s up,
       folks.” She saw Kennelly take a few steps toward the car and ask, “Who’s that?” She then
       saw the defendant pull out a gun and start shooting at them. Kennelly fell to the ground.
       Jorge opened the door to the apartment building, and Jorge, Amy, and Jackie all ran inside.
¶ 17        According to Jackie, as the three of them were running up the stairway, Amy tripped.
       Jackie and Jorge helped Amy to her feet. Jackie attempted to continue up the stairs, but she
       was shot in the back. She began screaming and heard Amy screaming as well. Jorge, who
       was farther up the stairway, turned back and pushed Jackie to the ground, at which time he
       was also shot. Eventually Kennelly entered the building and helped Jackie up the stairs. She
       was later taken to the hospital for treatment of her injuries.
¶ 18        Jackie testified that after her release from the hospital, on September 5, 1994, Detective
       Guevara came to her house and showed her a photo lineup consisting of 12 photographs. She
       stated that she identified a photograph of the defendant as the rear passenger who had started
       shooting at her, and she identified a photograph of Negron as the driver of the car. She did
       not recognize any of the other individuals in the photos. A week later, on September 12,
       1994, Detective Guevara called her to come to the police station to view an in-person lineup.
       Kennelly came as well, but the two of them viewed the lineup separately. Jackie testified that
       there were seven people in the lineup, and she identified the defendant and Negron as the
       men who had shot at her. As with the photo lineup, Jackie testified that she did not recognize
       any of the other individuals in the in-person lineup.


                                                  -4-
¶ 19        The State also called Officer Robert Lohman, the first officer to arrive at the scene after
       the shooting. Officer Lohman testified that on September 1, 1994, at about 12:45 a.m., he
       was on patrol when a citizen named Juan Velez approached and told him that there had been
       a drive-by shooting at the corner of Harding and Cortland. He proceeded to the scene. He
       testified that although it was night, there was a streetlight and a light above the entrance to
       the apartment building, so he did not have any difficulty seeing what was going on. Inside
       the building, he found Amy lying dead on the landing, as well as Jorge and Jackie, who had
       both been shot but were both still alive at that time.
¶ 20        On cross-examination, Officer Lohman stated that after speaking with Velez, Kennelly,
       and Jackie, his only description of the offenders was that they were male Latinos, 16 to 20
       years old, wearing Starter jackets. He had no information as to their hairstyle, complexion,
       or height.
¶ 21        The State also called Detective Guevara to the stand. Detective Guevara testified that he
       was involved in the investigation of the murders of Amy and Jorge. After speaking with
       Officers Olszewski and Siwa about his investigation and the circumstances of the crime, he
       obtained three photographs of Dragons, one of which was a photograph of defendant. He
       then spoke with gang crimes specialist Wyora and obtained a photograph of Negron. Using
       those photographs, Detective Guevara stated that he assembled a photo array consisting of
       six long-haired individuals, including the defendant, and six short-haired individuals,
       including Negron. To the best of his knowledge, the other individuals in the photo array were
       all gang affiliated.
¶ 22        Detective Guevara testified that on September 5, 1994, he went to Jackie’s home to show
       her the photo array. He stated that he spread the photographs on her living room table, with
       the photographs of long-haired individuals on one side and the photographs of short-haired
       individuals on the other, and asked her if she recognized anybody from the night of the
       shooting. He testified that Jackie identified Negron as the driver and defendant as the back-
       seat passenger.
¶ 23        Detective Guevara stated that on September 11, 1994, he apprehended the defendant at
       a street corner frequented by Dragons. According to Detective Guevara, when he was
       performing the booking procedure, defendant identified himself as a Dragon. Early the next
       morning, Negron was also apprehended. That evening, Detective Guevara conducted an in-
       person lineup consisting of both suspects plus four or five other individuals. The individuals
       in the lineup were seated in a room with a one-way mirror, and Kennelly and Jackie were
       brought into the adjacent room one at a time. Detective Guevara testified that Kennelly
       identified the defendants with no hesitation, and likewise, Jackie also identified the
       defendants.
¶ 24        On cross-examination, counsel for the defendants questioned Detective Guevara about
       the investigative procedure that led him to apprehend the defendants. Detective Guevara
       stated that he worked the third watch, which was from 3 p.m. to 11:30 p.m. When he arrived
       at work at 3 p.m. on September 1, 1994, he was assigned to the case. By that time, detectives
       on earlier watches had prepared reports about the case, as is typical; Detective Guevara read
       those reports to familiarize himself with the case. He testified that he then went to the crime


                                                 -5-
       scene and interviewed Kennelly, who told him that the shooter had long hair and a
       rectangular face. It was based upon this description that he obtained a photograph of the
       defendant on September 4, 1994.
¶ 25       However, Detective Guevara admitted that he did not take any notes regarding his alleged
       interview with Kennelly. Nor did he file any report at that time for the next watch of
       detectives to read. Indeed, the first and only report he filed in the case was on September 13,
       1994, after both defendants had been apprehended. He also admitted that his report stated
       that he obtained the description of a suspect with long hair and a rectangular face from
       Jackie, not from Kennelly.
¶ 26       On further cross-examination, Detective Guevara testified initially that he did not speak
       with Jackie prior to visiting her house on September 5, 1994. However, he later testified that
       he called her earlier on that day, before visiting her, and she described the offender as having
       long hair and a rectangular head.
¶ 27       At the conclusion of Detective Guevara’s testimony, the State rested. Defendant then
       called three witnesses to establish his alibi defense: his aunt, Mary Rodriguez, his girlfriend,
       Azalia “Sassy” Carrillo, and himself.
¶ 28       Mary testified that at the time of the shooting, she lived together with her husband and
       her son; her mother and her mother’s boyfriend; the defendant, his girlfriend Sassy, and their
       baby; and her brother. Mary stated that her son was supposed to start school on August 27,
       1994, but it was not until August 31 that she obtained money for his tuition. She took August
       31 off work so that she could pay the tuition, buy his uniform, and buy school supplies to get
       him ready to start school the next day.
¶ 29       Mary stated that she arrived home on August 31, 1994, at around 4 p.m. She was sitting
       in the living room when the defendant came home from school at around 10:45 p.m. He
       asked her where Sassy was, then sat down with her. At around 11:15 p.m., Mary testified,
       Sassy came home. The defendant and Sassy went to their bedroom, where Mary could hear
       them arguing loudly. Mary testified that she told them to be quiet, because she had to work
       the next day and her son had to go school the next day. They continued arguing. Mary’s
       mother then spoke with them, after which they “tapered down” and came out into the living
       room. Mary testified that while they were in the living room, Sassy’s sister, Amaris, and her
       sister’s husband, Sergio, came to the house and spoke with them. Amaris and Sergio left the
       house for a while but then returned to the living room and continued talking. Finally, at
       around 1:30 a.m., Mary stated that she told Amaris and Sergio to leave and then went to bed.
       Mary testified that at no time did she see the defendant leave the house after he arrived at
       10:45 p.m.
¶ 30       Sassy, the defendant’s girlfriend, largely corroborated Mary’s testimony. She stated that
       on August 31, 1994, she arrived home at around 11 p.m. She had a conversation with the
       defendant in their bedroom that turned into “a big fight.” Later that night, Amaris and Sergio
       came to visit. Sassy said that Amaris and Sergio stayed until 1:30 a.m., at which time they
       went to bed. She testified that at no time during that evening did the defendant leave the
       house.
¶ 31       Defendant then took the stand on his own behalf. He stated that in August 1994, he was

                                                 -6-
       working at Farley’s Candy Company from 6 a.m. to 6 p.m. and also attending GED classes
       at Wright Junior College on Monday and Wednesday nights. On August 31, 1994, which was
       a Wednesday, he left work early at 5 p.m. to go to class. After class, he took the bus home,
       arriving at around 10:45 p.m.
¶ 32        Defendant stated that when he got home, he went to the bedroom to see if Sassy was
       there. She wasn’t. He then went to the front room and waited for her to return. When she
       arrived at about 11 p.m., he asked her where she had been. The two of them then went to
       their bedroom and got into an argument. His aunt came in a couple times, and then his
       grandmother came in, but he and Sassy continued arguing. At some point, Amaris and Sergio
       arrived at the house and spoke with the defendant and Sassy. They stayed at the house until
       1:30 a.m. Defendant testified that he did not leave the house at any time that evening.
¶ 33        Finally, defendant stated that although he joined the Dragons when he was 18 years old,
       he was only a member for around a year, and he quit in March 1994. He further testified that
       he did not go to 3920 West Cortland in the early morning hours of September 1, 1994, and
       shoot two people. “I worked 12 hours a day,” he said. “I go to night school. I have no time
       to go anywhere.”
¶ 34        On cross-examination, counsel for the State asked defendant about certain statements he
       allegedly made to Detective Guevara on the day of his arrest. Defendant said that he did not
       tell Detective Guevara that he was a Dragon but, rather, told him that he was an ex-Dragon.
       Defendant also denied stating that he had met with his fellow gang members that day to learn
       about a truce between the Dragons and Disciples. According to defendant, while he was in
       front of his grandfather’s house that day, he saw Negron, and Negron started talking about
       the truce without being asked. Defendant later passed that information on to Detective
       Guevara.
¶ 35        Defendant admitted that when he spoke with Detective Guevara on the day of his arrest,
       he did not tell him about the argument he allegedly had with his girlfriend on the night of the
       shootings. “At the time, I was shocked,” he explained. “I was surprised. I didn’t know what.
       I couldn’t remember nothing.” On redirect examination, defendant testified that he did tell
       Detective Guevara that, on the night of August 31, 1994, he left work early to attend a GED
       class from 6 to 10 p.m., took the bus home, and spent the evening with his girlfriend. He also
       said he told Detective Guevara that he had no knowledge of a double murder.
¶ 36        The parties then stipulated that, if called to testify, Detective Dombrowski would state
       that as part of the investigation in this case, he interviewed Jackie in order to obtain a
       description that would aid in the identification of possible offenders. In that interview, Jackie
       never told him that the rear passenger shooter had a long, thin face or long hair.
¶ 37        After the close of testimony, the jury found both defendants guilty on all counts.
       Defendant was sentenced to a term of natural life in prison. We affirmed his conviction on
       direct appeal in People v. Almodovar, No. 1-96-1017 (1997) (unpublished order under
       Supreme Court Rule 23).
¶ 38        Defendant filed his first petition for postconviction relief on June 3, 1998, and, through
       counsel, he filed an amended petition on August 21, 1998. This petition is material to the
       instant appeal, insofar as the State argues that the successive postconviction petition at issue

                                                 -7-
       in this case is nothing more than a rehash of the first postconviction petition. Accordingly,
       we shall consider its contents in some detail.
¶ 39       Defendant alleged that, on the day of the in-person lineup, Jackie and a Latino officer,
       presumably Detective Guevara, came to Kennelly’s house. While outside Kennelly’s house,
       the officer allegedly showed Kennelly photographs of the defendant and Negron and
       repeatedly asked him, “Are these the guys?” thus influencing his and Jackie’s subsequent
       lineup identification. Defendant further alleged that Kennelly testified against him at trial
       because the prosecutor implied that he would get Kennelly out of jail in exchange for his
       testimony. In support of these allegations, defendant presented a sworn statement by
       Kennelly.
¶ 40       Defendant also presented the affidavit of Powers, former counsel for the defendant whose
       representation of him ended prior to trial. In her affidavit, Powers stated that she interviewed
       Jackie on April 6, 1995. Jackie allegedly said that she had been visited in the hospital by a
       police officer or officers who showed her photographs of persons and told her, “These are
       the guys who did it.” Powers further stated that she subpoenaed Jackie’s hospital records,
       which showed that Jackie was suspected of suffering from post-traumatic stress disorder.
       Powers stated that she believed this condition would undercut Jackie’s ability to identify her
       assailants and increase her susceptibility to suggestion at the time of her identification.
¶ 41       This matter went to an evidentiary hearing on February 8, 1999, before Judge James
       Linn. In support of his petition, the defendant called Kennelly and Jack Callahan, a former
       assistant State’s Attorney who had been the lead attorney at the defendant’s trial. Powers did
       not testify at the hearing.
¶ 42       Kennelly testified that around 10 days after the shooting, Jackie came to his house and
       said that a detective wanted to talk to him about the case. Kennelly went outside to speak
       with the detective. He could not recall the detective’s name but believed that he was Latino.
       The detective told him that suspects had been arrested for the shooting. “I got the impression
       that Jackie had viewed the guys and pointed them out,” Kennelly said. According to
       Kennelly, the detective then showed him two Polaroid photographs. Kennelly testified:
           “[The detective] said that he believed that these people–these were the guys that did the
           shooting and that if I was willing to come down to a lineup to point them out. *** When
           I had the picture in my hand, and I was looking and then he was saying that these were
           the guys and all this stuff, and I looked at Jackie and she like nodded and she said, ‘Yes,
           that’s them.’ And so I went along with it.”
       Kennelly stated that before the detective and Jackie told him that the photographed
       individuals were the perpetrators, he would not have been able to identify them, because the
       events of that night happened too quickly. He testified that he decided to trust the detective
       and Jackie’s judgment because he wanted the perpetrators to pay.
¶ 43       Kennelly stated that the detective then drove him and Jackie to the police station to view
       the lineup. During the car ride, Kennelly said that the detective told him not to mention that
       he showed him pictures beforehand. At the station, while viewing the lineup, Kennelly
       recognized the two people who had been in the photographs and pointed them out.
¶ 44       Kennelly then spoke about the circumstances surrounding his testimony at the

                                                 -8-
       defendant’s trial. At the time, Kennelly was incarcerated for violation of probation. Kennelly
       stated that on the day of the trial, he was brought to speak with a prosecutor. Kennelly told
       the prosecutor that he was afraid to testify against the defendants “because I am in jail and
       these guys are in jail.” According to Kennelly, the prosecutor told him, “Well, I will see what
       I can do for you.” Although he did not directly promise to get Kennelly out of jail, Kennelly
       said that his statement made him feel better “because I figured that he has the power to do
       something like that.” Thus, Kennelly went and testified against the defendants. He was
       released from jail the next day.
¶ 45       Kennelly finally stated that his present recantation of his trial testimony had nothing to
       do with gang truces. He testified that he was no longer a member of the Disciples, having left
       the gang approximately a week after the shooting. On cross-examination, counsel for the
       State asked Kennelly if it was still his testimony that he recanted his identification in March
       1995 under pressure from the Disciples, even though he now claimed to have left the gang
       by that point in time. Kennelly responded that it was. He explained: “I am still in the
       neighborhood. *** They can come and get me whenever they want.”
¶ 46       Defendant next called Callahan to testify. Callahan stated that he had been the lead trial
       attorney at defendant’s trial, and he was responsible for the production of discovery to the
       defense. He said that he never informed the defense that Kennelly had been shown
       photographs of the defendants before viewing the lineup. He also never informed them that
       there were any implicit promises to Kennelly that he would receive anything in exchange for
       testifying.
¶ 47       On cross-examination, Callahan testified that approximately two weeks before trial, he
       met with Kennelly. Based upon Kennelly’s prior recantation, Callahan expected that he was
       going to have to call him as a hostile witness. At the meeting, Callahan showed Kennelly his
       original statement implicating the defendant and then his subsequent recantation, and he
       asked Kennelly which statement was the truth. Kennelly told him that his original statement
       was true and explained that he had been intimidated into giving the recantation by a gang
       leader. Callahan testified that Kennelly never indicated that he was unsure of his
       identification or said that a police officer had told him who to pick out of a lineup. Callahan
       further stated that he said nothing to Kennelly that might give him the impression that
       Callahan would help him get a lenient sentence on his violation of probation.
¶ 48       The State called both Jackie and Detective Guevara to testify. Jackie testified that after
       she was released from the hospital, on September 5, 1994, a detective came to her house and
       showed her a photo array. She testified that the detective never told her which photos to pick.
       Jackie identified the defendants. The detective asked her, “Are you sure?” and she replied,
       “Yes, I will never forget their faces.” She stated that this was the only occasion upon which
       she was shown photographs pertaining to the case.
¶ 49       Jackie further testified that on September 12, 1994, the detective came to her house to
       bring her to the police station to view a lineup. On the way there, they stopped by Kennelly’s
       house to pick him up. Jackie stated that when they reached Kennelly’s house, the detective
       parked by the alleyway and honked his horn, Kennelly came out, and they left. Jackie and the
       detective did not leave the car, and the detective did not show Jackie anything, nor did she


                                                -9-
       see the detective show Kennelly anything. Jackie finally stated that, in her presence, the
       detective never showed Kennelly any photographs or told him who to pick out of the lineup.
¶ 50        Detective Guevara testified that on September 5, 1994, he went to Jackie’s house to show
       her a photo array, and she identified two persons. On September 12, 1994, he went to her
       house again to pick her up and bring her to the station to view a lineup. He then drove to
       Kennelly’s house. He saw Kennelly looking out the window, so he honked his horn and
       asked him to come down. Detective Guevara stated that neither he nor Jackie got out of the
       car. He testified that he did not show any photographs to either of them on that day, nor did
       he tell either of them who to pick in the lineup.
¶ 51        On cross-examination, Detective Guevara stated that, at the time he was investigating the
       murders of Amy and Jorge, he was also investigating the murder of Carlos Olon, a member
       of the Dragons, who was killed around seven blocks away. He developed a theory that Amy
       and Jorge might have been killed in retaliation for the death of Olon. This led him to look
       for Dragons who might have reason to retaliate. He spoke to other gang crimes officers and
       was informed that three Dragons had recently been arrested in the area where the shooting
       occurred. One of them was the defendant. Detective Guevara suspected that those three
       Dragons might be involved in the shooting, particularly the defendant, since he lived in the
       area where the shooting occurred. Thus, Detective Guevara obtained a photograph of the
       defendant, as well as a photograph of Negron, who was known as someone who hung around
       with the defendant.
¶ 52        In closing argument, counsel for defendant argued to the court that Detective Guevara
       had a motive to use suggestive identification procedures against the defendant and Negron,
       because of his personal theory that they were the guilty parties. Counsel for defendant argued
       that this theory was merely a “hunch,” not based on any particular evidence in the case, since
       the only description of the offenders at that point was that they were 16- to 20-year-old
       Hispanics wearing Starter jackets.
¶ 53        At the close of arguments, on March 9, 1999, Judge Linn denied the petition for
       postconviction relief. He stated that he found the testimony of Jackie and Detective Guevara
       to be “much more compelling” than the testimony of Kennelly, because of their demeanor
       on the witness stand and because of Kennelly’s history with regard to the case. In that regard,
       Judge Linn noted that Kennelly first recanted his identification, then recanted his recantation
       at trial. “He seems to me to be something of a manipulative person who says what suits him
       at the time,” the judge stated. Thus, he said, he found Kennelly’s rendition of events to be
       “totally incredible.” He also stated that he believed Callahan’s testimony that he made no
       promises to Kennelly in exchange for his testimony.
¶ 54        On April 13, 2010, defendant filed a pro se motion for leave to file a successive
       postconviction petition. It is this motion that is at issue in the instant appeal. Defendant
       alleged that newly discovered evidence showed that Detective Guevara had employed
       suggestive identification procedures in numerous other cases, which lent credibility to his
       claim that Detective Guevara had used suggestive identification procedures in his case.
       Specifically, defendant stated:
                 “12. It is petitioner’s contentions that Detective Guevara has engaged in a pattern of


                                                -10-
           abuse to obtain false identifications of numerous defendant’s [sic] at area–five Police
           Headquarters in Chicago. This pattern of suggestive identification dates back to 1989.
           At least three defendant’s [sic], Salvador Ortiz, Angel Rodriguez, and Juan Johnson had
           their convictions overturned based on Guevara’s illegal method of faulty identifications.
           See People v. Reyes, 369 Ill. App. 3d 1, 860 N.E.2d 488 (1st Dist. 2006).”
¶ 55       In support, defendant attached a copy of a June 23, 2009, Chicago Tribune article entitled
       “Record Verdict: Former Gang Member Awarded $21 Million for Wrongful Conviction.”
       According to the article, in 1989, Juan Johnson, then a member of the Spanish Cobras gang,
       was arrested by Detective Guevara on charges of murdering a member of a rival gang.
       Johnson was convicted and served 11½ years in prison before being retried and acquitted in
       2004 based on testimony that Detective Guevara framed him for the murder. At the retrial,
       witnesses testified that Detective Guevara intimidated them into identifying Johnson as the
       killer.
¶ 56       On April 28, 2010, the circuit court, per Judge Linn, denied defendant’s motion to file
       a successive postconviction petition. The court explained its reasoning as follows:
               “[Kennelly] is one of several eyewitnesses. The jury has heard this. I’ve already heard
           from this witness before. I found his story wholly lacking in credibility. The additional
           information about Detective Guevara on unrelated cases I find to be completely
           collateral. Again, I’ve already heard the witness. The jury has heard this witness. The jury
           knew about the first recantation. This is now his second recantation.
               I find that there’s nothing here that has not already been talked about at length at trial
           and in the previous evidentiary postconviction proceedings. So his pro se successive
           postconviction petition is denied.”
       Defendant now appeals.

¶ 57                                        II. ANALYSIS
¶ 58        The petition at issue in this appeal is governed by the Illinois Post-Conviction Hearing
       Act (Act) (725 ILCS 5/122-1 et seq. (West 2004)), which provides a remedy to a criminal
       defendant whose constitutional rights were substantially violated in his original trial or
       sentencing hearing. People v. Pitsonbarger, 205 Ill. 2d 444, 455 (2002). A postconviction
       petition brought under the Act in a non-death-penalty case is adjudicated in three stages.
       People v. Edwards, 197 Ill. 2d 239, 244 (2001). At the first stage, the circuit court
       independently reviews the petition within 90 days of its filing and summarily dismisses the
       petition if it finds it to be “frivolous or *** patently without merit.” 725 ILCS 5/122-
       2.1(a)(2) (West 2004). A petition will only be found to be frivolous or patently without merit
       if it fails to present the “ ‘gist of a constitutional claim.’ ” Edwards, 197 Ill. 2d at 244
       (quoting People v. Gaultney, 174 Ill. 2d 410, 418 (1996)); accord People v. Collins, 202 Ill.
2d 59, 65 (2002). If the circuit court does not dismiss the postconviction petition at the first
       stage, it advances to the second stage, where counsel is appointed to represent the defendant
       and the State is allowed to file a responsive pleading. Edwards, 197 Ill. 2d at 245-46. A
       petition will be dismissed at this stage if it fails to make a substantial showing of a
       constitutional violation. Edwards, 197 Ill. 2d at 246; see People v. Coleman, 183 Ill. 2d 366,

                                                 -11-
       380 (1998). Finally, if such a showing is made, the petition advances to the third stage, where
       the circuit court will conduct an evidentiary hearing on its allegations. Edwards, 197 Ill. 2d
       at 246.
¶ 59       The Act generally contemplates the filing of only one postconviction petition. People v.
       Ortiz, 235 Ill. 2d 319, 328-29 (1990) (citing 725 ILCS 5/122-3 (West 2006) (“Any claim of
       substantial denial of constitutional rights not raised in the original or an amended petition is
       waived.”)). However, this statutory bar to successive postconviction petitions will be relaxed
       “when fundamental fairness so requires.” People v. Morgan, 212 Ill. 2d 148, 153 (2004); see
       Pitsonbarger, 205 Ill. 2d at 458. Our supreme court has identified two situations in which
       fundamental fairness will allow the filing of a successive postconviction petition. First, a
       petitioner may satisfy the cause-and-prejudice test. Pitsonbarger, 205 Ill. 2d at 459. As shall
       be discussed more fully below, “cause” is defined as “an objective factor that impeded his
       or her ability to raise a specific claim during his or her initial post-conviction proceedings,”
       and “prejudice” is defined as an error that “so infected the trial that the resulting conviction
       or sentence violated due process.” 725 ILCS 5/122-1(f) (West 2006); see People v. Flores,
       153 Ill. 2d 264, 279 (1992) (citing McCleskey v. Zant, 499 U.S. 467, 493 (1991)). Second,
       even where a petitioner has not met the cause-and-prejudice test, his successive petition may
       be considered where it sets forth a claim of actual innocence. Ortiz, 235 Ill. 2d at 330. Such
       claims are cognizable in a postconviction petition because it is a violation of the Illinois
       Constitution’s guarantee of due process for an innocent person to be convicted. People v.
       Washington, 171 Ill. 2d 475, 489 (1996); Morgan, 212 Ill. 2d at 154. To establish actual
       innocence in a postconviction petition, the petitioner must present evidence that is newly
       discovered, is material and noncumulative, and is “of such conclusive character that it would
       probably change the result on retrial.” Morgan, 212 Ill. 2d at 154; see Washington, 171 Ill.
2d at 489. We review the circuit court’s denial of a motion to file a successive postconviction
       petition de novo. People v. Gutierrez, 2011 IL App (1st) 093499, ¶ 11.
¶ 60       In this appeal, defendant contends that the circuit court erred in denying his motion to file
       a successive postconviction petition. He argues that his newly discovered evidence of a
       pattern of abuse by Detective Guevara casts significant doubt upon Detective Guevara’s
       testimony that he did not use suggestive identification procedures in this case and,
       correspondingly, bolsters Kennelly’s testimony to the contrary. Thus, defendant contends that
       his successive petition both meets the cause-and-prejudice test and sets forth the gist of an
       actual innocence claim. The State challenges both of these assertions. At the heart of the
       State’s challenge is its argument that defendant’s newly discovered evidence of Detective
       Guevara’s misconduct in other cases is not pertinent to the question of whether misconduct
       occurred in the present case. In this regard, the State points out that the only evidence that
       Detective Guevara committed abuse in the present case is the testimony of Kennelly, which
       was heard and rejected by the court in the prior postconviction hearing and which, according
       to the State, there is ample reason to doubt.

¶ 61                              A. Cause and Prejudice
¶ 62       We begin by considering whether the successive postconviction petition in this case


                                                 -12-
       satisfies the cause-and-prejudice test. This test is codified in section 122-1(f) of the Act as
       follows:
            “Only one petition may be filed by a petitioner under this Article without leave of the
            court. Leave of court may be granted only if a petitioner demonstrates cause for his or her
            failure to bring the claim in his or her initial post-conviction proceedings and prejudice
            results from that failure. For purposes of this subsection (f): (1) a prisoner shows cause
            by identifying an objective factor that impeded his or her ability to raise a specific claim
            during his or her initial post-conviction proceedings; and (2) a prisoner shows prejudice
            by demonstrating that the claim not raised during his or her initial post-conviction
            proceedings so infected the trial that the resulting conviction or sentence violated due
            process.” 725 ILCS 5/122-1(f) (West 2006).
       For purposes of this appeal, the State does not dispute that if Detective Guevara actually did
       use suggestive identification procedures as alleged by defendant, it would constitute
       prejudice. Instead, the State focuses solely on the element of cause. Accordingly, we shall
       focus on this element as well.
¶ 63        Our supreme court, following the lead of the United States Supreme Court, has stated that
       cause is present where “the factual or legal basis for a claim was not reasonably available to
       counsel” during the prior proceedings. (Internal quotation marks omitted.) Pitsonbarger, 205
Ill. 2d at 460; see McCleskey, 499 U.S. at 493-94. The State does not contend that evidence
       of Detective Guevara’s pattern of misconduct was reasonably available to counsel at the time
       of defendant’s prior postconviction hearing. Rather, the State claims that, notwithstanding
       the unavailability of such evidence at the prior postconviction hearing, the defendant had a
       full opportunity to present his claim of suggestive identification procedures at that hearing
       through the testimony of Kennelly. Defendant, on the other hand, argues that he was impeded
       from fully raising that claim in the prior proceeding because he was not able to properly
       challenge the credibility of Detective Guevara’s testimony without evidence of his pattern
       of misconduct in other cases.
¶ 64        We agree with the defendant. In this regard, we find People v. Reyes, 369 Ill. App. 3d 1
       (2006), to be highly analogous. Like the defendant in the instant case, the Reyes defendants
       were convicted in large part due to the investigative efforts of Detective Guevara; they
       alleged that Detective Guevara had procured the evidence against them through abuse; and
       they filed postconviction petitions in which their only new evidence to support their claims
       of abuse was evidence of Detective Guevara’s “pattern and practice of misconduct” in other
       cases. Id. at 11.
¶ 65        The facts of Reyes are as follows. The defendants were charged with murder, having
       signed inculpatory statements while in police custody. Id. at 5. Prior to trial, defendants
       moved to suppress their statements, claiming that they only signed those statements because
       of physical coercion by Detective Guevara. Id. After a hearing, the trial court denied their
       motions, finding their testimony not to be credible. Id. at 8. At trial, defendants repeated their
       allegations of abuse by Detective Guevara. Id. at 9. Defendants were nevertheless convicted
       and their convictions affirmed on direct appeal. Id. at 10-11. Defendants then filed
       postconviction petitions in which they yet again sought relief on grounds that their


                                                 -13-
       confessions had been obtained through physical abuse. Id. at 11. In support of their claims,
       defendants raised “new evidence” that Detective Guevara had “ ‘systematically used
       improper techniques *** to coerce false statements from suspects and civilians’ ” in other
       cases. Id. Defendants argued that this evidence established “ ‘a clear pattern and practice of
       misconduct and abuse by Detective Reynaldo Guevara.’ ” Id. The circuit court in Reyes, like
       the circuit court in the instant case, dismissed defendants’ petitions at the first stage of
       postconviction hearings. Id. at 22. On appeal, the Reyes court reversed, holding that
       defendants had sufficiently set forth the gist of a constitutional claim. Id. at 24.
¶ 66       Although the postconviction petitions at issue in Reyes were not successive petitions and
       therefore did not have to meet the cause-and-prejudice standard, the issue on appeal was
       highly similar to the issue in the case at hand, namely, whether the evidence of Detective
       Guevara’s malfeasance in other cases was material to defendants’ claims of abuse in their
       particular cases. In that case, as in the present case, the State contended that such evidence
       was not enough to support petitions for postconviction relief where the specific claims of
       abuse raised in those petitions had already been raised and rejected in a prior proceeding. The
       issue arose in Reyes in the context of the State’s claim of res judicata, since the issue of the
       voluntariness of defendants’ confessions had already been decided on direct appeal. Id. at 15.
       Defendants argued that the doctrine of res judicata should be relaxed in light of the
       “ ‘substantial new evidence’ ” they had presented regarding Detective Guevara’s pattern and
       practice of abuse in other cases. Id.; see People v. Patterson, 192 Ill. 2d 93, 139 (2000)
       (doctrine of res judicata can be relaxed in the interest of fundamental fairness if the
       defendant presents substantial new evidence that is material and not merely cumulative, is
       of such conclusive character that it will probably change the result on retrial, and the
       evidence was not discoverable through due diligence prior to the original trial). The circuit
       court rejected this claim, stating: “ ‘As this court has earlier found, regardless of what other
       defendants may have claimed, there is no evidence that petitioner was beaten in this case.’ ”
       (Emphasis in original.) Reyes, 369 Ill. App. 3d at 22.
¶ 67       Yet the Reyes court disagreed, holding that defendants’ new evidence was relevant and
       material because it established a pattern of abuse on the part of Detective Guevara that would
       impeach his credibility. Id. at 18-19. The court stated, “If even a fraction of the allegations
       included in this evidence had been presented prior to trial, it appears likely that Guevara’s
       credibility would have been damaged and defendants’ confessions would have been
       suppressed.” Id. at 19. Thus, the Reyes court concluded that, “In our view, any allegation that
       Guevara coerced a person to provide evidence is relevant to whether defendants in the case
       at bar were similarly coerced.” Id. at 21.
¶ 68       Similarly, in the instant case, we find that defendant’s allegations that Detective Guevara
       influenced witnesses to provide identifications are relevant to whether witnesses in the case
       at bar were similarly influenced, since such allegations, if true, would damage Detective
       Guevara’s credibility. As was the case in Reyes, the credibility of Detective Guevara is
       directly at issue with regard to the crucial question of how he procured the evidence that led
       to defendant’s conviction. New evidence that attacks his credibility on that crucial question
       would be highly material, and, correspondingly, the lack of such evidence would
       significantly impede defendant’s ability to raise his claim of abuse by Detective Guevara. See

                                                -14-
       725 ILCS 5/122-1(f) (West 2006) (petitioner shows cause by identifying objective factor that
       impeded his ability to raise a specific claim during initial postconviction proceedings).
¶ 69        The State responds to Reyes by reiterating its argument that, notwithstanding the new
       evidence of Detective Guevara’s misconduct in other cases, the only evidence of misconduct
       in this case is the testimony of Kennelly, which is presumably the same as it was in
       defendant’s first postconviction hearing. However, the same dynamic was present in Reyes;
       the only direct evidence of misconduct by Detective Guevara in that case was testimony that
       had already been heard and rejected by the finder of fact at trial. The new evidence merely
       sought to establish a pattern and practice of abuse by Detective Guevara, which, if true,
       would have a severe negative impact on the credibility of Detective Guevara’s testimony that
       no such abuse occurred in defendants’ case. Reyes, 369 Ill. App. 3d at 11. Just as such
       evidence was material in Reyes, we find that defendant’s lack of access to such evidence at
       the time of his initial postconviction petition is a significant enough obstacle to constitute
       cause.
¶ 70        The State nevertheless argues that the instant case is less like Reyes and more like People
       v. Deloney, 341 Ill. App. 3d 621 (2003), in which the court held that defendant failed to
       present the gist of a meritorious constitutional claim relating to alleged coercion by police.
       At trial, the Deloney defendant moved to suppress an inculpatory statement that he had made
       while in custody, alleging that it had been coerced and given as a result of police abuse. Id.
       at 626. The trial court denied his motion. Id. Following his conviction, defendant filed a
       postconviction petition in which he raised the same allegations of abuse. Id. In support, he
       attached over 900 pages of documents relating to other cases involving police brutality, in
       an attempt to establish a general pattern of police abuse and brutality that would lend support
       to his claim of coercion. Id. at 628.
¶ 71        The Deloney court affirmed the dismissal of this petition for two reasons. First, in his
       postconviction petition, defendant claimed that he had been abused by three named police
       officers. Id. at 629. However, this allegation was directly contradicted by defendant’s
       testimony at trial, where he specifically and explicitly stated that none of those three named
       officers had beaten him. Id. The Deloney court, relying on the principle that “a
       postconviction petition is properly dismissed where the allegations contained therein are
       contradicted by the record from the original trial proceedings,” held that defendant’s petition
       warranted dismissal insofar as he claimed that any of those three officers were those who
       abused him. Id. Second, there was no basis upon which to conclude that any of his allegedly
       newly discovered evidence regarding other acts of police brutality was relevant to his claims.
       Id.
¶ 72        The State argues that Deloney is analogous to the instant case, insofar as Kennelly’s
       allegations of improper influence on the part of Detective Guevara are contradicted by his
       trial testimony in which he claimed that no such influence occurred. However, we find
       Deloney to be distinguishable in two ways. First, it would seem that the trial record in
       Deloney did not give any reason to doubt the defendant’s testimony when he exculpated the
       officers at issue. See id. Nor is there any apparent reason that a defendant raising a claim of
       police brutality would choose to falsely exculpate the officers who beat him. By contrast,
       examination of the trial record in this case reveals multiple reasons to doubt Kennelly’s trial

                                                -15-
       testimony. Not only did his testimony directly contradict the statement that he gave to
       defense attorney Powers several months earlier, but Kennelly only chose to recant that
       statement a week before trial, while in jail awaiting a hearing on his violation of probation.
       Thus, the trial record itself is conflicted as to the truth of Kennelly’s testimony. Moreover,
       in Deloney, the defendant presented nothing that would link his evidence of police brutality
       to the particular officers who interrogated him. Id. Based on this lack of connection, the
       Deloney court correctly found that he had failed to establish its relevance. Id. In the present
       case, the newly discovered evidence presented by the defendant relates specifically to
       misconduct by Detective Guevara, who procured the identifications that were the basis of the
       State’s case at trial. Deloney is therefore inapposite.
¶ 73        The State next cites People v. Chew, 160 Ill. App. 3d 1082, 1086 (1987) for the
       proposition that evidence which merely impeaches a witness generally does not afford a basis
       for granting a new trial. However, Chew is distinguishable. The defendant in Chew was
       convicted of armed robbery. Id. at 1084. The primary witness against him at trial was the
       complainant, who testified that he was going to visit a friend at 4112 West Taylor when
       defendant and his codefendants approached him with a gun and took his money. Id. After his
       conviction, defendant moved for a new trial on the basis of a newspaper article which stated
       that the house at 4112 West Taylor was a drug house. Id. at 1085. The Chew court found that
       his motion was correctly denied, stating:
                 “The allegedly new evidence here is collateral and not in any way material to the
            issue of whether the complainant was robbed at gunpoint by the defendants. Nor is there
            any basis upon which to conclude that evidence in regard to the Taylor Street house
            would have changed the outcome of the trial. Even if the evidence regarding the sale of
            drugs at 4112 West Taylor would tend to impeach Rockingham, evidence which merely
            impeaches a witness does not afford a basis for granting a new trial. [Citation.] Based on
            questions asked of both the complainant and Officer Jones regarding drug sales at the
            Taylor Street address, it also appears that defendant knew about the evidence prior to
            trial; thus we find no abuse of discretion in the trial court’s refusal to grant the motion
            for a new trial.” Id. at 1086.
       It is apparent that the impeachment at issue in Chew was on a wholly collateral issue–the
       nature of the place which the complainant was visiting–which would have little, if any,
       impact upon the credibility of his account of the robbery itself. By contrast, the impeachment
       at issue in the case at hand is directly pertinent to the central issue of whether Detective
       Guevara improperly influenced the witness identifications that were used to convict the
       defendant. Moreover, the Chew court noted that the impeachment evidence in that case was
       known to the defendant prior to trial, whereas in the present case, there is no contention that
       the defendant could reasonably have learned of Detective Guevara’s pattern of misconduct
       before his first postconviction hearing.
¶ 74        The State additionally argues that defendant has failed to present the gist of a
       constitutional claim because the only positive evidence that Detective Guevara improperly
       influenced the lineup identifications in this case is the testimony of Kennelly, whose
       credibility is highly suspect. It is true that Kennelly’s testimony is far from unimpeached. The
       record reflects that he initially identified defendant at the lineup conducted by Detective

                                                -16-
       Guevara (whatever the circumstances of that lineup might have been), then recanted his
       identification of defendant to defense attorney Powers, recanted that recantation at trial under
       oath, and recanted yet a third time at defendant’s postconviction hearing. However,
       Kennelly’s lack of credibility actually highlights the importance of evidence casting doubt
       on Detective Guevara’s credibility. In the absence of the latter, it would be no surprise if a
       finder of fact were to find Detective Guevara to be far more credible than Kennelly, as did
       the circuit court in ruling upon defendant’s initial postconviction petition. By contrast, it is
       plausible that a finder of fact could view the evidence of Detective Guevara’s pattern of
       misconduct as leveling the playing field between him and Kennelly in terms of credibility.
       Conversely, the lack of evidence as to that pattern of misconduct would impede defendant’s
       ability to bring his claim that Detective Guevara improperly influenced Kennelly and Jackie’s
       identifications of him.
¶ 75        Thus, we find that defendant’s successive postconviction petition meets the cause-and-
       prejudice test. In particular, defendant has shown that cause exists by “identifying an
       objective factor that impeded his or her ability to raise a specific claim during his or her
       initial post-conviction proceedings” (725 ILCS 5/122-1(f) (West 2006)), namely, the lack of
       evidence as to Detective Guevara’s alleged pattern and practice of improperly influencing
       witness identifications of suspects that he targeted. Accordingly, the circuit court’s first-stage
       dismissal of defendant’s postconviction petition must be reversed.

¶ 76                                     B. Actual Innocence
¶ 77       Because we find that defendant has met the cause-and-prejudice test as set forth in
       section 122-1(f) of the Act and in Pitsonbarger, we need not rule upon defendant’s alternate
       argument, namely, that the evidence set forth in his successive postconviction petition is
       sufficient to constitute a claim of actual innocence. However, we note that a strong argument
       could be made that defendant’s successive petition would meet this standard as well.
¶ 78       As mentioned earlier, to establish actual innocence in a postconviction petition, the
       defendant must present evidence that is newly discovered, is material and noncumulative,
       and is “of such conclusive character that it would probably change the result on retrial.”
       Morgan, 212 Ill. 2d at 154; see Washington, 171 Ill. 2d at 489. The allegations of Detective
       Guevara’s pattern and practice of misconduct as presented in the instant petition are newly
       discovered, since, as noted, the State does not even contend that such evidence would
       reasonably have been available to defendant at the time of his first postconviction hearing.
       They are also material and noncumulative, insofar as they would negatively impact Detective
       Guevara’s credibility for the reasons that have been discussed above.
¶ 79       As to whether defendant’s newly discovered evidence is “of such conclusive character
       that it would probably change the result on retrial” (Morgan, 212 Ill. 2d at 154; see
       Washington, 171 Ill. 2d at 489), we note that the State’s case against defendant is arguably
       quite tenuous. No physical evidence links the defendant to the shooting. Rather, at trial, the
       State relied upon the eyewitness identifications of Kennelly and Jackie, as obtained by
       Detective Guevara. As was noted by defense counsel at trial, Kennelly and Jackie had only
       a brief opportunity to see the perpetrators, and the shooting occurred at night, although there


                                                 -17-
       was some testimony that lighting in the area was adequate. Thus, the State’s evidence in that
       regard was not overwhelming.1 Moreover, there was testimony at trial that cast doubt upon
       Detective Guevara’s method of obtaining those identifications. Detective Guevara testified
       that he obtained a description of the defendant from Kennelly and Jackie, both of whom
       supposedly told him that the shooter had long hair and a rectangular head. However, this was
       called into question by the testimony of Officer Lohman and Detective Dombrowski. Officer
       Lohman, the first officer on the scene, testified that when he spoke with Kennelly and Jackie,
       the only description he obtained of the offenders was that they were male Latinos, 16 to 20
       years old, wearing Starter jackets. Likewise, Detective Dombrowski stated that when he
       interviewed Jackie, she never told him that the rear passenger shooter had a long, thin face
       or long hair. In light of these conflicting statements, it is at least arguable that, if the jury had
       known about Detective Guevara’s history of improperly influencing witnesses, they might
       have given more weight to the testimony of Officer Lohman and Detective Dombrowski than
       Detective Guevara, and they might have given more weight to the testimony of defendant’s
       alibi witnesses than to the identifications that Detective Guevara procured and that were the
       backbone of the State’s case.

¶ 80                                  III. CONCLUSION
¶ 81       Thus, for the foregoing reasons, we reverse the circuit court’s first-stage dismissal of
       defendant’s successive postconviction petition and remand for second-stage proceedings.

¶ 82       Reversed and remanded.




               1
                 We note at this juncture that the State argues that Kennelly’s testimony at the
       postconviction hearing, as recantation testimony, is inherently unreliable (see People v. Steidl, 177
Ill. 2d 239, 260 (1997)); however, to the extent that is true, the same would apply to Kennelly’s trial
       testimony, since that is a recantation as well.

                                                   -18-